                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 IN RE APPLICATION OF THE UNITED
 STATES OF AMERICA FOR AN ORDER
                                                      Case No. MJ 20-14-N
 AUTHORIZING THE INSTALLATION
 AND USE OF PEN REGISTERS AND
                                                      Filed Under Seal
 TRAP AND TRACE DEVICES




                        MOTION TO EXTEND TIME UNDER SEAL


       COMES NOW the United States, by and through its attorney, the United States Attorney

for the Southern District of Alabama, and files this motion requesting an extension of time before

the investigation into this matter is unsealed. This matter is still under active investigation by the

United States, and unsealing said matter would be detrimental to the on-going investigation,

inasmuch as premature unsealing could alert the targets of the investigation of the fact and nature

of the ongoing investigation, affording them an opportunity to alter or destroy evidence, notify

confederates, change patterns of behavior, or flee. The United States therefore requests that the

sealing of the Order, and other associated documents all be sealed for ninety (90) days. Should

the investigation or need for sealing continue beyond this date, or should unsealing the matter be

appropriate prior to the expiration of the ninety (90) days, the United States will submit an

additional motion.




                                                  1
       WHEREFORE, the United States moves the Court to keep the above-captioned matter

under seal until January 30, 2021.

                                                Respectfully Submitted,

                                                RICHARD M. MOORE
                                                UNITED STATES ATTORNEY
                                                By:


                                                /s/ Luis F. Peral
                                                Luis F. Peral
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                63 South Royal Street, Suite 600
                                                Mobile, Alabama 36602
                                                Telephone: (251) 441-5845




                                            2
